Per Curiam,
We adopt the following excerpts from the opinion of the common pleas: “This is an appeal by defendant from an award, to the widow of Neil Lawton, made by the Workmen’s Compensation Board, and the question involved is whether the case is one of admiralty jurisdiction. The defendant corporation operates steamboats on the Allegheny, Monongahela and Ohio Rivers, navigable waters under the acts of Congress. On December 26, 1919, Lawton was employed by defendant as superintendent of its landing, situated near the junction of these rivers......He was killed [during the course of his employment] on a houseboat owned by defendant. ......Lawton and his family lived on this houseboat. It was not found by the board that the houseboat had any other purpose or use; it was attached to the landing by ropes, and was not moved about; the landing was its fixed location, and it was considered part of the landing. The board states: We are therefore of the opinion, relying on the above, that this accident happened on land; the Workmen’s Compensation Board has jurisdiction.’......The board did not find as a fact that the houseboat was on land; it drew a conclusion of law from recited facts; nevertheless it did not find that [the houseboat] was in the water, or between high and low water-mark. They found sufficient to show jurisdiction and nothing to oust it.”
We agree with the court below that the Workmen’s Compensation Law of Pennsylvania applies.
Judgment affirmed.